Parker, Justice
Decided that the amendment ought to be allowed, and granted the motion, on the Plaintiff’s paying $5 to Defendant for his “ proceedings before notice of trial,” as allowed by the 262d section, and also $10 for costs of resisting the motion, as provided by section 270. The Defendant to have leave to answer to the complaint as amended. The justice decided the $6, claimed by the Defendant, not being a disbursement chargeable by statute against the unsuccessful party, ought not to be included in the terms imposed on the Plaintiff. That in cases of amendment under the 149th section, the party asking to amend ought to be required to make the opposite party good, by paying him the fees as fixed by statute for the additional expense which the amendment would render necessary.